The plaintiff in error, hereinafter called defendant, was convicted in the district court of Canadian county on a charge of robbery with firearms, and his punishment fixed at confinement in the state penitentiary for a term of twenty years.
The appeal was lodged in this court on July 2, 1928. Subsequent to the filing of the appeal in this court, and within the time provided by the seventh subdivision of section 2754, and by section 2755, Comp. Stat. 1921, the defendant filed his application for a new trial in the district court, which application was granted, and said case is now pending in that court. The appeal in this case has become moot, and is dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 332